CUNNINGHAM, J.,
Concurring in Result Only:
I concur in result and applaud the excellent writing of Justice Keller. However, I believe we leap frog over a critical threshold of any constitutional analysis. That is, we must first address Parker’s standing to challenge Martin’s out-of-court identification of Masengale.
Whether an accused has standing to challenge an in-person identification of a co-defendant is one of first impression in this Commonwealth. Nonetheless, other jurisdictions that have been presented with this question have initially analyzed the issue of standing. See United States v. Jones, 652 F.Supp. 1561, 1572 (S.D.N.Y.1986) (“[Defendant] lacks standing to constitutionally challenge the identification of individuals other than himself.”); State v. Wilkins, 749 S.W.2d 753, 755 (Tenn.Crim.App.1988) (co-defendants lacked standing to constitutionally challenge the line-up identification of the defendant); Burton v. State, 442 S.W.2d 354, 359 (Tex.Crim.App.1969) (defendant lacked standing to challenge the identification procedures used to identify co-defendant in a line-up).
As the aforementioned cases illustrate, a determination of Parker’s standing is where this Court’s analysis should commence. See, e.g., Ordway v. Commonwealth, 352 S.W.3d 584, 592 (Ky.2011) (“In addressing Appellant’s claims, the parties *355have overlooked a critical circumstance, i.e., Appellant never established standing to contest the search.”).
Notwithstanding the novelty of this issue, it is certainly analogous to cases in which the accused attempts to suppress evidence obtained by the illegal search or seizure of another’s person or property. The U.S. Supreme Court has repeatedly held that one cannot assert another person’s Fourth Amendment rights. See Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978) (passengers cannot challenge the constitutionality of the search of another’s vehicle); Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980) (defendant cannot dispute the search of his girlfriend’s purse).
There is no reason to apply a different rule to out-of-court identifications. It follows then that, since Parker is claiming a constitutional violation of Masengale’s rights, he has no standing to complain. Therefore, I concur in result only.
SCOTT, J., joins.